 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STANLEY INTERIORS CORPORATION

DEFERRED COMPENSATION CAPITAL ENHANCEMENT PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective: January 1, 1986

 

(Amended and Restated in its entirety August 1, 1987)

 

1

 

--------------------------------------------------------------------------------

 
 

 

STANLEY INTERIORS CORPORATION
DEFERRED COMPENSATION CAPITAL ENHANCEMENT PLAN

1.                  Statement of Purpose

The purpose of the Deferred Compensation Capital Enhancement Plan is to aid
Stanley Interiors Corporation (the “Company”) and its subsidiaries in attracting
and retaining key employees by providing a compensation deferral vehicle.

2.                  Definitions



2.1     

Actual Retirement Date - “Actual Retirement Date” means the date that a
Participant’s employment with Employer terminates for reasons other than death
on or after the date the Participant attains age 55.                        

2.2     

Administrative Committee - “Administrative Committee” means the Administrative
Committee of Stanley Interiors Corporation.  

2.3     

Agreement  - “Agreement” means the written agreement (substantially in the form
attached to this Plan) that shall be entered into by the Employer and a
Participant pursuant to Section 4.1 with respect to a Cycle.  

2.4     

 Beneficiary  - “Beneficiary” means the person or persons designated as such in
accordance with Section 8.  

2.5     

Cycle  - “Cycle” means a discrete two (2) year pay-in period for each deferral.
 

2.6     

Deferred Compensation Account - “Deferred Compensation Account” means the
account maintained on the books of account of the Employer for each Participant
pursuant to Section 6.  

2.7     

Early Retirement - “Early Retirement” means the termination of a Participant’s
employment with Employer for reasons other than death on or after the date the
Participant attains age 55 and prior to attaining age 65.  

2.8     

Effective Date - “Effective Date” means the date on which the Plan commences.  

2.9     

Elective Deferred Compensation - “Elective Deferred Compensation” means the
amount elected by the employee in his Deferral Election Agreement to be deferred
over a two-year Cycle, subject to reduction under Section 4.2 and by reason of
termination of employment.  

2.10     

Eligible Employee - “Eligible Employee” means an Employee who has been approved
by the Administrative Committee as eligible under the Plan.

2.11     

Employee  - “Employee” means any person employed by the Employer on a regular
full-time salaried basis, including officers of the Employer.



2

    

--------------------------------------------------------------------------------

 
 

2.12     

Employer  - “Employer” means Stanley Interiors Corporation or any of its
subsidiaries.                        

2.13     

Normal Retirement - “Normal Retirement” means the termination of a Participant’s
employment with Employer for reasons other than death on or after the date the
Participant attains age 65.  

2.14     

Participant  - “Participant” means an Eligible Employee participating in the
Plan in accordance with the provisions of Section 4, or a former Eligible
Employee entitled to benefits under Section 6.4.  

2.15     

Plan Year - “Plan Year” means the calendar year beginning January 1.  

2.16     

Vested Cycle - “Vested Cycle” means a Cycle that began at least seven (7) years
before the Participant’s termination of employment with the Employer before age
55 for reasons other than death or disability.

 

3.                  Administration of the Plan



             3.1     

Administration of the Plan - The Administrative Committee by appointment of the
Board of Directors shall be the sole administrator of the Plan and will
administer the Plan.



 

4.                  Participation 



             4.1     

Election to Participate.  Any Eligible Employee may elect to participate in the
Plan by filing a completed and executed Agreement with the Administrative
Committee prior to the beginning of the first Plan Year of any Cycle with
respect to which the Employee is eligible to participate in the Plan.  Pursuant
to such Agreement, the Eligible Employee shall elect to reduce Compensation
otherwise payable to him for each of the two (2) Plan Years commencing with his
first Plan Year of participation by an amount specified in the eligible
employee’s Deferral Agreement.



 



                      a.          The minimum amount of Elective Deferred
Compensation shall be $10,000.  The maximum amount of Elective Deferred
Compensation shall be 40% of the Participant’s annual base salary on the first
day of August preceeding the beginning of any Cycle  
                      b.          Elective Deferred Compensation may be deferred
on either a lump-sum basis from a Participant’s annual cash bonuses and/or on a
payroll reduction basis from a Participant’s salary in a manner approved by the
Administrative Committee.



 



             4.2     

Termination of Election.  A Participant’s election to defer Compensation is
irrevocable upon the filing of his Agreement with the Administrative Committee,
provided, however, that the election may be terminated with respect to
Compensation not yet paid by mutual agreement in writing between the Participant
and the Administrative Committee.  Such termination if approved shall be
effective beginning with the Compensation paid during the pay period following
the execution of such mutual agreement.  Subsequent to such termination the
benefits payable to the Participant will be adjusted to reflect the reduced
deferral amount.



 

3

    

--------------------------------------------------------------------------------

 
 

 

5.                  Accounts 

 



5.1     

Deferred Compensation Accounts.  The Administrative Committee shall establish
and maintain on the books of accounts of the Company a separate Deferred
Compensation Account for each Participant.  The Participant’s Elective Deferred
Compensation attributable to each pay period shall be credited by the Employer
to the Participant’s Deferred Compensation Account on the day following the end
of such pay period.                        

5.2     

Crediting of Interest.  Each Participant’s Deferred Compensation Account will be
credited with simple interest at the rate of eight (8) percent per year. 
Interest shall begin to accrue with respect to a Cycle from the date the amount
deferred during the Cycle equals the Elective Deferred Compensation for the
Cycle.



 

6.                  Benefits 



             6.1     

Pre-Retirement Participant Benefit



 



                      a.          If, at the beginning of a Cycle, a Participant
is younger than 45 years old, he shall receive from his Employer a payment equal
to one-half the Elective Deferred Compensation for the Cycle on each of the
seventh, eighth, ninth, tenth, eleventh, and twelfth anniversaries of the
beginning of the Cycle.                         b.          If, at the beginning
of a Cycle, a Participant is 45 years old, he shall receive from his Employer a
payment equal to one-half the Elective Deferred Compensation for the Cycle
payable on each of the seventh, eighth, ninth, tenth, and eleventh anniversaries
of the beginning of the Cycle.                         c.          If, at the
beginning of a Cycle, a Participant is 46 years old, he shall receive from his
Employer a payment equal to one-half of the Elective Deferred Compensation for
the Cycle payable on each on the seventh, eighth, ninth, and tenth anniversaries
of the beginning of the Cycle.                         d.          If, at the
beginning of a Cycle, a Participant is 47 years old, he shall receive from his
Employer a payment equal to one-half of the Elective Deferred Compensation for
the Cycle payable on each of the seventh, eighth, and ninth anniversaries of the
beginning of the Cycle.                         e.          If, at the beginning
of a Cycle, a Participant is at least 48 years old but less than 55 years old,
he shall receive from his Employer a payment equal to one-half the Elective
Deferred Compensation for the Cycle payable on each of the seventh and eighth
anniversaries of the beginning of the Cycle.                         f.         
If, at the beginning of a Cycle, a Participant is at least 55 years old, no
Pre-Retirement Participant Benefit will be paid.



 

4



--------------------------------------------------------------------------------



 
 

             6.2     

Vested Normal Retirement Benefit

 



                      a.          If, at the beginning of a Cycle, a Participant
is less than 46 years old, his Employer shall pay to the Participant, commencing
on January 2 of the year following Normal Retirement and on each succeeding
January 2 thereafter for as long as the Participant lives, an annual amount
equal two (2) times the Elective Deferred Compensation for the Cycle.  
                      b.          If, at the beginning of a Cycle, a Participant
is at least 46 years old but less than 48 years old, his Employer shall pay to
the Participant, commencing on January 2 of the year following Normal Retirement
and at each succeeding January 2 thereafter for as long as the Participant
lives, an annual amount equal to one and three-quarters (1 3/4) times the
Elective Deferred Compensation for the Cycle.  
                      c.          If, at the beginning of a Cycle, a Participant
is 48 years old, his Employer shall pay to the Participant, commencing on
January 2 of the year following Normal Retirement and at each succeeding January
2 thereafter for as long as the Participant lives, an annual amount equal to one
and one-half (1 1/2) times the Elective Deferred Compensation for the Cycle.  
                      d.          If, at the beginning of a Cycle, a Participant
is 49 years old, his Employer shall pay to the Participant, commencing on
January 2 of the year following Normal Retirement and at each succeeding January
2 thereafter for as long as the Participant lives, an annual amount equal to one
and one-quarter (1 1/4) times the Elective Deferred Compensation for the Cycle.
                        e.          If, at the beginning of a Cycle, a
Participant is at least 50 years old but less than 52 years old, his Employer
shall pay to the Participant, commencing on January 2 of the year following
Normal Retirement and at each succeeding January 2 thereafter for as long as the
Participant lives, an annual amount equal to the Elective Deferred Compensation
for the Cycle.                         f.          If, at the beginning of a
Cycle a Participant is 52 years old, his Employer shall pay to the Participant,
commencing on January 2 following Normal Retirement and on each succeeding
January 2 thereafter for as long as the Participant lives, an annual amount
equal to eighty-five percent (85%) of the Elective Deferred Compensation for the
Cycle.                         g.          If, at the beginning of a Cycle a
Participant is 53 years old, his Employer shall pay to the Participant,
commencing on January 2 following Normal Retirement and on each succeeding
January 2 thereafter for as long as the Participant lives, an annual amount
equal to seventy-five percent (75%) of the Elective Deferred Compensation for
the Cycle.



 

5

 

--------------------------------------------------------------------------------

 
 

                      h.          If, at the beginning of a Cycle a Participant
is 54 years old, his Employer shall pay to the Participant, commencing on
January 2 following Normal Retirement and on each succeeding January 2
thereafter for as long as the Participant lives, an annual amount equal to fifty
percent (50%) of the Elective Deferred Compensation for the Cycle.  
                      i.          If, at the beginning of a Cycle, a Participant
is at least 55 years old, but less than 57 years old, his Employer shall pay to
the Participant, commencing on January 2 of the year following Normal Retirement
and on each succeeding January 2 thereafter for as long as the Participant
lives, an annual amount equal to seventy percent (70%) of the Elective Deferred
Compensation for the Cycle.                         j.          If, at the
beginning of a Cycle, a Participant is 57 years old, his Employer shall pay to
the Participant, commencing on January 2 following Normal Retirement and on each
succeeding January 2 thereafter for as long as the Participant lives, an annual
amount equal to fifty-two percent (52%) of the Elective Deferred Compensation
for the Cycle.                         k.          If, at the beginning of a
Cycle, a Participant is 58 years old, his Employer shall pay to the Participant,
commencing on January 2 following Normal Retirement and on each succeeding
January 2 thereafter for as long as the Participant lives, an annual amount
equal to forty-four percent (44%) of the Elective Deferred Compensation for the
Cycle.                         l.          If, at the beginning of a Cycle a
Participant is more than 58 years old, his Employer shall pay to the
Participant, commencing on January 2 following Normal Retirement and on each
succeeding January 2 thereafter for as long as the Participant lives, an annual,
amount equal to twenty-seven percent (27%) of the Elective Deferred Compensation
for the Cycle.                         m.          If a Participant dies after
Normal Retirement Date, but before receiving a total of fifteen (15) annual
payments, his Beneficiary shall be entitled to the remaining fifteen (15) annual
payments, if any.  The Participant may specify that any amount payable hereunder
to any Beneficiary shall be made either by continuing the annual payments due to
the Participant or in a lump sum, based upon the present value of the remaining
annual payments.  The discount rate to be applied to the lump sum equivalent
shall equal 100% of the prime rate then charged by Morgan Guaranty Trust Company
of New York.

 

             6.3     

Vested Early Retirement Benefit.  If a Participant retires early (within the
definition of Section 2.7 for Early Retirement), then the Participant’s benefits
shall be determined under this Section 6.3 and shall be in lieu of any benefits
under Section 6.2 and any unpaid benefits under Section 6.1.

 

6

    

--------------------------------------------------------------------------------

 
 

                      a.          Commencing on January 2 of the year following
Early Retirement and on each succeeding January 2 thereafter for as long as the
Participant lives, he shall receive from his Employer an annual amount equal to
that which he would have received under Section 6.2 had he remained an Employee
of the Employer until Normal Retirement, reduced by five-twelfths (5/12) of one
percent for each full calendar month by which his Actual Retirement Date
preceeds Normal Retirement.                         b.          If a Participant
retires early (within the definition of Section 2.7 for Early Retirement) and
dies before receiving a total of fifteen (15) annual payments, his Beneficiary
shall be entitled to the remaining fifteen (15) payments, if any.  The
participant may specify that any amount payable hereunder to Beneficiary shall
be made by continuing the annual payments due to the Participant or in a
lump-sum, based on the present value of the remaining annual payments.  The
discount rate to be applied to the lump-sum equivalent shall equal 100% of the
prime then charged by Morgan Guaranty Trust Company of New York.

 



             6.4     

Termination of Employment.  In the event a Participant’s employment with the
Employer terminates for any cause other than death or disability before he is
eligible for Early Retirement, then the Participant’s benefit shall be
determined under this Section 6.4 and shall be in lieu of any benefits under
Section 6.2, 6.3 and any unpaid benefits under Section 6.1.



 



                      a.          With respect to each Vested Cycle, if any, the
Participant shall be entitled to benefits identical to those he would have
received under Section 6.3 had he remained an active Employee until age 55, but
based on his actual Elective Deferred Compensation.  
                      b.          His Employer shall pay to the Participant, no
later than twelve (12) months following termination, an amount equal to the
portion of his Deferred Compensation Account attributable to any Cycle that is
not a Vested Cycle.



 



             6.5     

Pre-Retirement Death Benefit.  Unless waived by the Participant under the terms
of his Agreement, if a Participant dies while in the service of the Employer,
the Employer shall pay a death benefit as provided in a, b, c, d, or e below. 
Unless waived by the Participant under the terms of his Agreement, if a
Participant dies after termination of employment and before age 55, the Employer
shall pay a death benefit as provided in a, b, c, d or e below with respect to
each Vested Cycle, if any.  The death benefit hereunder shall not in any event
be less than the Participant’s Deferred Compensation Account at the date of
payment, with interest credited at seventeen percent (17%) thereon.



 

7

    

--------------------------------------------------------------------------------

 

 

                      a.          If, at the beginning of a Cycle, the
Participant was less than 48 years old, the Employer shall pay to the
Beneficiary, a lump-sum payment equal to of seven and one-half (7 1/2) times the
Deferral Amount for the Cycle.                         b.          If, at the
beginning of a Cycle, the Participant was at least 48 years old, and less than
51 years old, the Employer shall pay to the Beneficiary, in a lump sum, an
amount equal to seven (7) times the Deferral Amount for the Cycle.  
                      c.          If, at the beginning of a Cycle, the
Participant was at least 51 years old, and less than 53 years old, the Employer
shall pay to the Beneficiary, in a lump-sum, an amount equal to six and one-half
(6 1/2) times the Deferral Amount for the Cycle.  
                      d.          If, at the beginning of a Cycle, the
Participant was at least 53 years old and less than 55 years old, the Employer
shall pay to the Beneficiary, in a lump-sum, an amount equal to six (6) times
the Deferral Amount for the Cycle.                         e.          If, at
the beginning of a Cycle, the Participant was at least 55 years old, the
Employer shall pay to the Beneficiary, in a lump sum, an amount equal to five
and one-half (5 1/2) times the Deferral Amount for the Cycle.

 

6.6     

Disability.  If a Participant terminates employment for reasons of disability,
as defined in the Employer’s Long-Term Disability Plan, the Participant shall be
deemed to continue service as an Employee of the Company for purposes of
vesting, death benefits, normal retirement benefits, and pre-retirement
participant benefits.                        

6.7     

Emergency Benefit.  In the event that the Administrative Committee, upon written
petition of the Participant, determines in its sole discretion, that the
Participant has suffered an unforeseeable financial emergency, the Employer may
pay to the Participant, as soon as practicable following such determination, an
amount necessary to meet the emergency, not in excess of the Deferred
Compensation Account credited to the Participant.  For purposes of this Plan, an
unforeseen financial emergency is an unexpected need for cash arising from an
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence.  Cash needs arising from foreseeable events such as the purchase of
a house or educational expenses for children shall not be considered to be the
result of an unforeseeable financial emergency.  The amount of the benefit
otherwise payable to the Participant under Sections 6.1, 6.2, 6.3, 6.4, or 6.5
shall thereafter be actuarially reduced to reflect the early payment of the
Emergency Benefit.  

6.8     

Withholding; Unemployment Taxes.  To the extent required by law, the Employer
shall withhold from payments made hereunder an amount equal to at least the
minimum taxes required to be withheld by the federal or any state or local
government.

 

8

    

--------------------------------------------------------------------------------

 
 

             6.9     

Commencement of Payments.  Except as otherwise provided in this Plan,
commencement of payments under this Plan shall begin sixty days following
receipt of notice, by the Administrative Committee of an event which entitles a
Participant (or Beneficiary) to payments under the Plan, or at such earlier date
as may be determined by the Administrative Committee.

 

7.                  Beneficiary Designation

Each Participant shall have the right at any time, to designate any person or
persons including, but not limited to, a trust, as his Beneficiary or
Beneficiaries (both principal and contingent) to whom payment under this Plan
shall be paid in the event of his death prior to complete distribution to the
Participant of the benefits due him under the Plan.  Each beneficiary
designation shall become effective only when filed in writing with the
Administrative Committee during the Participant’s lifetime on a form provided by
the Administrative Committee.

The filing of a new beneficiary designation form will cancel all beneficiary
designations previously filed.  Any finalized divorce of a Participant
subsequent to the date of filing of a beneficiary designation form naming such
former spouse as beneficiary shall revoke such designation.  The spouse of a
married Participant domiciled in a community property jurisdiction shall join in
any designation of Beneficiary or Beneficiaries other than the spouse.

If a Participant fails to designate a Beneficiary as provided above or if his
beneficiary designation is revoked by divorce, or otherwise, without execution
of a new designation, or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
then the distribution of such benefits shall be made to the Participant’s
estate.

Notwithstanding any provision of this Plan to the contrary, any beneficiary
designation may be changed by a Participant by written filing of such change on
a form prescribed by the Administrative Committee.

8.                  Amendment and Termination of Plan

8.1     

Amendment.  The Board of Directors may at any time amend the Plan in whole or in
part, provided, however, that except as provided in 8.2 or 8.3, no amendment
shall be effective to decrease the benefits under the Plan payable to any
Participant with respect to any Elective Deferred Compensation deferred prior to
the date of the amendment.  Written notice of any amendments shall be given to
each Employee then participating in the Plan.  Notwithstanding the foregoing, in
the event of an occurrence as specified in 8.3, no amendment may be made to the
Plan.                        

8.2     

Termination of Plan

 

                      a.          Employer’s Right to Terminate.  The Board of
Directors may at any time terminate the Plan, if, in its judgment, the
continuance of the Plan will result in significantly greater costs to the
Company, due to changes in tax or other laws, than at the time the Plan was
established.  Notwithstanding the foregoing, in the event of an occurrence as
specified in 8.3, the Plan may not be terminated.

 

9

 

--------------------------------------------------------------------------------

 
 

                      a.          Payments Upon Termination.  Upon any
termination of the Plan under this section, compensation shall prospectively
cease to be deferred for the then Plan Year, and the Employer will pay each
Participant the value of his or her Deferred Compensation Account.

 

             8.3     

Successors and Mergers, Consolidations or Change In Control.  The terms and
conditions of this Plan and each Agreement shall enure to the benefit of and
bind Stanley Interiors Corporation, the Participants, their successors,
assignees, and personal representatives.  If substantially all of the assets of
the Company are acquired by another corporation or entity or if the Company is
merged into, or consolidated with, another corporation or entity, or if there is
any change in control of the Company, then the obligations created hereunder and
as a result of the Company’s acceptance of Agreements shall be obligations of
the successor corporation or entity.

 

9.                  Miscellaneous 

9.1     

Unsecured General Creditor.  Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests, or
other claims in any property or assets of the Employer, nor shall they be
Beneficiaries of, or have any rights, claims, or interests in any life insurance
policies, annuity contracts, or the policies therefrom owned or which may be
acquired by Employer (“policies”).  Such policies or other assets of Employer
shall not be held under any trust for the benefit of Participants, their
beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Employer under this Plan. 
Such policies or other assets of Employer shall not be held under any trust for
the benefit of Participants, their beneficiaries, heirs, successors or assigns
or held in any way as collateral security for fulfilling the obligations of
Employer under this Plan.  Any and all of the Employer’s assets and policies
shall be and remain general, unpledged, unrestricted assets of the Employer. 
Employer’s obligation under the Plan shall be that of an unfunded and unsecured
promise of Employer to pay money in the future.                        

8.2     

Obligations to the Employer.  If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount owed
to the Employer, then the Employer may offset such amounts owing it or an
affiliate against the amount of benefits otherwise distributable.  Such
determination shall be made by the Committee.

 

10

--------------------------------------------------------------------------------

 
 

 

9.3     

Non-Assignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate, or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferrable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferrable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.                        

9.4     

Employment Not Guaranteed.  Nothing contained in this Plan nor any action taken
hereunder shall be construed as a contract of employment or as giving any
Employee any right to be retained in the employ of the Employer or to serve as a
director.  

9.5     

Protective Provisions.  A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer.  If a Participant refuses to cooperate, the
Employer shall have no further obligation to the Participant under the Plan.  If
a Participant commits suicide during the two-year period beginning on the first
day of a Plan Cycle, or if the Participant makes any material misstatement of
information or nondisclosure of medical history with regard to a Cycle, then no
benefits will be payable to such Participant or his Beneficiary from such Cycle,
or in the Employer’s sole discretion, benefits may be payable in a reduced
amount.  

9.6     

Gender, Singular and Plural.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.  

9.7     

Captions.  The captions to the articles, sections, and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.  

9.8     

Applicable Law.  This Plan shall be governed and construed in accordance with
the laws of the State of Virginia.  

9.9     

Validity.  In the event of any provision of this Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.  

9.10     

Notice.  Any notice or filing required or permitted to be given to the
Administrative Committee shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the
Employer,directed to the attention of the President of the Employer.  Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

 

11

 



--------------------------------------------------------------------------------

   